2cMullen Booth Rd Ste. 308 Clearwater, FL33759-1352 Main: (727) 444-1901 Cell: (727) 452-4803 Consent of Independent Registered Public Accounting Firm DKM Certified Public Accountants, hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Sector 5, Inc. of our report dated April 15, 2013, relating to the financial statements of Sector 5, Inc. as of and for the year ending December 31, 2012. DKM Certified Public Accountants Clearwater, FL April 15, 2013
